Opinion filed September 9, 2021




                                        In The

        Eleventh Court of Appeals
                                     __________

                                  No. 11-21-00041-CV
                                      __________

                 IN THE INTEREST OF E.J.V., A CHILD


                     On Appeal from the 70th District Court
                              Ector County, Texas
                       Trial Court Cause No. A-3534-PC


                      MEMORAND UM OPI NI ON
      Appellant, the father of E.J.V., filed a pro se notice of appeal in this cause. On
July 15, 2021, this court notified Appellant by letter that it did not appear to this
court that we could proceed with the appeal in this matter because the order from
which Appellant attempted to appeal did not affect Appellant. We requested that
Appellant respond and show grounds to continue, and we informed Appellant that
this appeal may be dismissed.
      Appellant has responded to this court’s letter, but he has not shown grounds
upon which this appeal may continue. The documents on file in this court show that
the attorney general’s office filed a suit to modify the mother’s child support and to
confirm the mother’s child support arrearage. In the agreed order signed by the trial
court, the trial court determined that the mother was not in arrears, and it ordered her
to pay current child support in a certain amount. Appellant, who is incarcerated, is
not the obligee of such child support, and the agreed order does not in any way affect
Appellant.
      The Texas Supreme Court has held that “an appealing party may not complain
of errors that do not injuriously affect it or that merely affect the rights of others.”
Torrington Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex. 2000). Appellant is attempting
to appeal an order that does not affect his rights and “merely affects the rights of
others.” As a result, Appellant lacks standing to bring this appeal. See C. M. v. Tex.
Dep’t of Family & Protective Servs., No. 03-21-00184-CV, 2021 WL 2520188, at *1
(Tex. App.—Austin June 18, 2021, no pet. h.) (mem. op.) (recognizing that, to have
standing to appeal, a party must make a prima facie showing that its interests are
prejudiced or adversely affected by the disputed order or judgment); D.F. v. Tex.
Dep’t of Family & Protective Servs., No. 03-16-00883-CV, 2017 WL 1315441, at
*3–4 (Tex. App.—Austin Apr. 4, 2017, no pet.) (mem. op.); see also Torrington, 46
S.W.3d at 843. Because Appellant lacks standing, we have no jurisdiction to
consider this appeal and must dismiss it. See TEX. R. APP. P. 42.3(a).
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                               PER CURIAM


September 9, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2